Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 4 March 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 4 March 1784.
        
        We take the Liberty of sending herewith the General Bond of the new Loan with the Dutch Translation of it, and beg you’ll be so kind as to pass this Act before an English Notary in the Hague and to send us the Gross together with the Dutch Translation as soon as possible back. It will be necessary also to make different Copies to send ’em to Congress for its Ratification. Your Excellency will observe we have made the Form of the Bond in such a Manner that your Excellency might be saved the Trouble of signing all the Copies, as was before done, the which Alteration will we hope be acceptable to your Excellency.
        The Loan goes tolerably well. We have already collected almost as much Money as is sufficient to pay the Bills, which are now due,

and we have some good Expectations that we shall be able in a short Time to accept also the remaining Drafts of Mr Morris.
        We have the Honor to remain with due Respect / Sir / Your Excellency’s / Most humble and obedt Servts.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorstde la Lande & fynje
        
      